DETAILED ACTION
Claims 1-14 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/7/2020 and 5/28/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Dana Tangren, Reg. No. 37,246 on 9/29/2021.


In claim 1, line 9, the phrase “by being” has been deleted and replaced with -and- herein.
Claim 2 has been cancelled.
In claim 3, the phrase “claim 2” has been deleted and replaced with -claim 1- herein.
In claim 4, line 8, the phrase “by being” has been deleted and replaced with -and- herein.
In claim 11, line 8, the phrase “by being” has been deleted and replaced with -and- herein.
In claim 12, line 8, the phrase “by being” has been deleted and replaced with -and- herein.


Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 3-14, Kazushige et al. (WO 2007/004400 A1, hereinafter Kazushige) in represents the best art of record. However, Kazushige fails to encompass all of the limitations of currently amended independent claims 1, 4, 7, 9, 11, and 12.
Specifically, Kazushige teaches a semiconductor pressure sensor provided with a sensor chip 20 for detecting pressure, a sensor chip mounting member 19, a metal diaphragm 21 that seals a liquid-sealed compartment 23 in which the sensor chip 20 and the sensor chip mounting member 19 are provided, and a plurality of input-output terminals 17 that are attached to hermetic glass 16 and that are electrically connected to terminals including the zero potential of the sensor chip 20, wherein a ring-shaped conductive plate 24 connected to the zero potential of the sensor chip 20 is provided on an end surface of the hermetic glass 16, and an electric field blocking member 25 is electrically and mechanically connected to the metal member 24 is provided between the metal diaphragm 21 and the end surface of the sensor chip 20 inside the liquid-sealed compartment 23.
Kazushige fails to specifically teach an electric field blocking member placed between one end surface of the sensor chip in the liquid sealing chamber and the diaphragm and supported from one end surface of a flat-shaped conductive plate having one end surface formed of a conductive layer which is opposed to the diaphragm and the other end surface formed of an insulating layer supported on the hermetic glass, the electric field blocking member electrically connected to the group of input-output terminals, and for blocking an electric field acting on a signal processing electronic circuit unit of the sensor chip (claim 1); or an electric field blocking member placed between one end surface of the sensor chip in the liquid sealing chamber and the diaphragm and supported from one end surface of a flat-shaped conductive plate having one end surface formed of a conductive layer which is opposed to the diaphragm and the other end surface formed of an insulating layer supported on an inner peripheral surface of the sensor housing, the electric field blocking member electrically connected to the group of input-output terminals, and for blocking an electric field acting on a signal processing electronic circuit unit of the sensor chip (claim 4); or a strip-shaped shielding plate which is placed between one end surface of the sensor chip in the liquid sealing chamber and the diaphragm and passes immediately above a central part of the sensor chip with a predetermined clearance, the strip-shaped shielding plate having at least one fixing portion which is placed so as to come close to an outer peripheral portion of the sensor chip at one end portion of the chip mounting member on an end surface of the hermetic glass and is electrically connected to the group of input-output terminals and is positioned by one input-output terminal of the group of input-output terminals or an oil filling pipe, and for blocking an electric field acting on a signal processing electronic circuit unit of the sensor chip (claim 7); or a metal chip mounting member having a diameter greater than the external size of the sensor chip and for supporting the sensor chip, a diaphragm for partitioning a liquid sealing chamber which the sensor chip and the chip mounting member are placed into a pressure chamber facing the liquid sealing chamber, and a group of input-output terminals electrically connected to the sensor chip and to the chip claim 9); or an electric field blocking member placed between one end surface of the sensor chip in the liquid sealing chamber and the diaphragm and supported from one end surface of a flat-shaped conductive plate having one end surface formed of a conductive layer which is opposed to the diaphragm and the other end surface formed of an insulating layer supported on the hermetic glass, the electric field blocking member electrically connected to the group of input-output terminals, and for blocking an electric field acting on a signal processing electronic circuit unit of the sensor chip; and a sensor unit accommodating portion storing the sensor unit and the electric field blocking member (claim 11); or an electric field blocking member placed between one end surface of the sensor chip in the liquid sealing chamber and the diaphragm and supported from one end surface of a flat-shaped conductive plate having one end surface formed of a conductive layer which is opposed to the diaphragm and the other end surface formed of an insulating layer supported on an inner peripheral surface of the sensor housing, the electric field blocking member electrically connected to the group of input-output terminals, and for blocking an electric field acting on a signal processing electronic circuit unit of the sensor chip; and a sensor unit accommodating portion storing the sensor unit and the electric field blocking member (claim 12).
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 4, 7, 9, 11, and 12 and the examiner can find no teachings for the pressure sensors as specifically claimed and outlined above, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.